          Case 1:19-cr-10081-IT Document 793 Filed 09/03/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                  CRIMINAL NO.: 19-CR-10081-IT-MPK
v.

GORDON ERNST, et al,

                      Defendant.


     MOTION TO MODIFY PROTECTIVE ORDER GOVERNING DOCUMENTS
                        RECEIVED FROM USC

       The undersigned respectfully requests that the Court modify the current protective order

governing documents produced by USC to Defendant Heinel to permit Defendant Heinel to share

such documents with Defendant Vavic in this case. The undersigned has consulted with USC

regarding this Motion. USC consents to the relief requested on the condition that Defendant

Vavic in this case is not provided with any documents covered by the protective order unless he

signs the protective order and agrees to be governed by its terms.
          Case 1:19-cr-10081-IT Document 793 Filed 09/03/21 Page 2 of 2




Dated: September 3, 2021                             Respectfully submitted,



                                                /s/ Nina Marino
                                                NINA MARINO
                                                (Admitted pro hac vice)
                                                JENNIFER LIESER
                                                KAPLAN MARINO, P.C.
                                                1546 N. Fairfax Avenue
                                                Los Angeles, CA 90046
                                                Telephone: (310) 557-0007
                                                marino@kaplanmarino.com

                                                Counsel for Defendant Dr. Donna Heinel




                                  CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing was filed electronically on September 3, 2021, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                      /s/ Nina Marino




                                                 2
